MEMORANDUM **
Mario Celestino Romero Salazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration *670Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Romero Salazar’s second motion to reopen, because it exceeded the one-motion limit, see 8 C.F.R. § 1003.2(c)(2), and Romero Salazar did not demonstrate a material change in circumstances in Mexico, see 8 C.F.R. § 1003.2(c)(3)(ii).
Romero Salazar’s reliance on Khourassany v. INS, 208 F.3d 1096, 1099 & n. 2 (9th Cir.2000) is misplaced. In that case, the time and number limits for motions to reopen did not apply because petitioner had been ordered deported before March 22, 1999. See 8 C.F.R. § 1208.18(b)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.